                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

GRG VENTURES, LLC
d/b/a Game Room Guys,

              Plaintiff,
                                                              Case No. 1:18-cv-755
v.
                                                              HON. JANET T. NEFF
DBEC, LLC,

            Defendant.
_______________________________/

                               CASE MANAGEMENT ORDER

       IT IS HEREBY ORDERED:

 Motions to Join Parties or Amend Pleadings                                         MAY 28, 2019
 Rule 26(a)(1) Disclosures                                                          MAY 21, 2019
 Completion of Non-Deposition/Written Discovery                                     JULY 29, 2019
 Joint Notice Due                                                                AUGUST 5, 2019

1.     JOINDER OF PARTIES AND AMENDMENTS OF PLEADINGS: All motions for joinder
       of parties and all motions to amend the pleadings must be filed by the date set forth in the
       table above.

2.     DISCLOSURES AND EXCHANGES: The deadline for exchange of Rule 26(a)(1)
       disclosures is ordered as set forth in the table above.

3.     DISCOVERY: All non-deposition/written discovery shall be completed no later than the
       date set forth in the table above, and shall not continue beyond this date absent further order
       of the Court. Discovery shall proceed regardless of the motions pending before this Court.

4.     MOTIONS:

       a.     Non-dispositive

       Non-dispositive motions shall be filed in accordance with W.D. Mich. LcivR. 7.3. They may
       be referred to a magistrate judge, pursuant to 28 U.S.C. § 636(b)(1)(A). In accordance with
       28 U.S.C. § 471 et seq., it is the policy of this Court to prohibit the consideration of
       discovery motions unless accompanied by a certification that the moving party has made a
       reasonable and good faith effort to reach agreement with opposing counsel on the matters
       set forth in the motion. See W.D. Mich. LcivR 7.1(d).
       b.     Dispositive

              i.        Pre-Motion Conference

                        (1)   A pre-motion conference with the Court is required before filing
                              any dispositive motion, except no pre-motion conference is required
                              before filing a post-trial motion, a bankruptcy appeal, or a dispositive
                              motion in a case referred to a magistrate judge.

                        (2)   To arrange a pre-motion conference, the movant shall file a Pre-
                              Motion Conference Request, not to exceed three (3) pages, with a
                              brief description of the grounds for such motion. Each party served
                              with a Pre-Motion Conference Request must file a Response to Pre-
                              Motion Conference Request within seven (7) days; the response shall
                              not exceed three (3) pages. Opposition to requests for a pre-motion
                              conference will not be considered.

                        (3)   At the pre-motion conference, the Court will determine a briefing
                              schedule.

5.     JOINT NOTICE: The parties shall, not later than August 5, 2019, file a joint notice setting
       forth the status of this case and any recommended proceedings, with justification for such.




Dated: April 30, 2019                          /s/ Janet T. Neff
                                             JANET T. NEFF
                                             UNITED STATES DISTRICT JUDGE




                                                -2-
